EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Max M. Ali on 12/20/21.
The application has been amended as follows:
In Claim 1, line 9, immediately after “on the user”, “during” is deleted and - - throughout - -  is inserted.
 In Claim 1, line 27, immediately after “for the instant exercise session”, “during” is deleted and - - throughout - -  is inserted.
In Claim 17, line 5, immediately after “on the user”, “during” is deleted and - - throughout - - is inserted.
In Claim 17, line 27, immediately after “for the instant exercise session”, “during” is deleted and - - throughout - -  is inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Jaquish et al. (PG Pub. 2012/0040799) discloses in par. 21, that the output can be viewed during the exercise appointment and/or any time after the appointment [emphasis added]. The applicant’s invention displays the output in real time throughout the exercise session (see Fig. 7 and 10) to help guide the client as he or she is exercising. The amendment is made to further clarify that the output cannot be just at the end of a session, which can be considered ‘during’ by broadest reasonable interpretation because a beginning, middle, and end are all parts of a session.

The prior art of record (Lin et al.; PG Pub. 2013/0178335) discloses real time exercise coaching and displays a dynamic recovery status (see par. 7-8), but the performance level is not compared to previous levels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.P/           Examiner, Art Unit 3792      

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792